EXHIBIT 10(d)

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Dated: MM DD, YYYY

 

[Name]

[Address]

 

Dear                     :

 

This Letter Agreement (“the Agreement”) will confirm a grant to you of a
non-qualified stock option (“NQ”) as of the date hereof, by Union Pacific
Corporation (the “Company”), under the 2000 Directors Stock Plan of the Company
(the “Plan”), a copy of which is attached hereto and made a part hereof.

 

OPTION

 

1. GRANT OF OPTION. The Company hereby grants to you an NQ to purchase all or
any part of x,xxx shares of Common Stock of the Company, par value $2.50 per
share (“Common Stock”), on the terms and conditions as set forth herein and in
the Plan.

 

2. OPTION PRICE. The price at which the option shares may be purchased under the
NQ (the “Option Price”) is $xx.xx per share, said price having been determined
in accordance with Section 6(b)(v) of the Plan.

 

3. DURATION AND EXERCISE OF THE OPTION. The NQ shall be exercisable upon the
terms and conditions of the Plan, as supplemented by this Agreement and not
otherwise.

 

Except as otherwise provided in the Plan, the NQ may be exercised, either in
whole or in part, at any time and from time to time, but only during the period
beginning on [one or two years from grant date] and ending on [ten years from
grant date]. The five-year time limit for exercise upon your termination of
service with the Company as described in paragraph (b)(iv) of Section 6 of the
Plan shall not apply and the NQ may be exercised until [ten years from grant
date]. The NQ must be exercised in portions of 100 shares, or any integral
multiple thereof, except to complete the exercise of the NQ.

 

The NQ is also subject to forfeiture in the event of your termination of service
with the Company prior to [one or two years from grant date], as contemplated in
paragraph

 



--------------------------------------------------------------------------------

(b)(iv) of Section 6 of the Plan. Notwithstanding any other provision of this
Agreement, no NQ may be exercised subsequent to [ten years from grant date].

 

4. METHOD OF EXERCISE. The NQ may be exercised, during your lifetime, only by
you. Exercise of the NQ shall be by appropriate notice accompanied by valid
payment in the form of (a) a check; (b) an attestation form confirming your
current ownership of whole shares of Company Common Stock which, together with a
check for any shortfall, is sufficient to cover the cost of exercise for the
shares to be purchased; or (c) an authorization to sell shares equal in value to
the Option Price. Notices and authorizations shall be delivered and all checks
shall be payable to the Company’s third party stock plan administrator for the
Company, or as otherwise directed by the Company.

 

5. APPLICABILITY OF THE PLAN. This Agreement and the NQ granted hereunder are
subject to all of the terms and conditions of the Plan, as the same may be
amended in accordance with Section 10 thereof, and may not be assigned or
transferred, except by will or the laws of descent and distribution in the case
of your death, as provided in paragraph (b)(ii) of Section 6 of the Plan.

 

GENERAL

 

6. SEVERABILITY. If any provision of this Agreement is, becomes, or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, such provision shall
be construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Company, it shall be stricken and the remainder of
the Agreement shall remain in force and effect.

 

7. CHOICE OF LAW. All questions pertaining to the construction, regulation,
validity, and effect of this Agreement shall be determined in accordance with
the laws of the State of Utah, without regard to the conflict of laws doctrine.

 

Sincerely,

UNION PACIFIC CORPORATION

By

       

Chairman, President &

Chief Executive Officer

 